DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/11/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 19-24 and 27-39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chann et al. (USPG Pub No. 2012/0105968), hereinafter “Chann”.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 19, Chann discloses a method of laser emission (see Figs. 1B, 1C, Paragraph 32), the method comprising: emitting individual beams (104) from each of a plurality of beam emitters (102), each beam having a first axis and a second axis (see Figs. 1B, 1C, Paragraphs 33, 34); at least partially converging the beams toward a dispersive element (114) with a collimation lens (106 and/or 108) configured to collimate the beams along the first axis (Paragraphs 34, 53, 54); dispersing the beams with the dispersive element (114) (Paragraph 34); and receiving the dispersed beams, reflecting a first portion of the dispersed beams back to the dispersive element (114) and thence to the plurality of beam emitters to stabilize emission wavelengths thereof, and transmitting a second portion of the dispersed beams as a multi- wavelength output beam (see Figs. 1B, 1C, Paragraphs 8, 34, 53, 73). Paragraph 34 of Chann teaches a collimation lens 106 used to collimate each of the beams and that in some cases the 
Regarding claim 20, Chann discloses wherein the collimation lens (106 and/or 108) at least partially converges the beams toward the dispersive element (114) as a result of an orientation of an optical axis of the collimation lens (see Fig. 2, Paragraph 48).
Regarding claim 21, Chann discloses wherein the optical axis of the collimation lens is not aligned with the first or second axes of the beams (see Fig. 2, Paragraph 48).
Regarding claim 22, Chann discloses wherein the collimation lens causes the beams to at least partially overlap at the dispersive element (see Figs. 1B, 1C, Paragraph 34).
Regarding claim 23, Chann discloses wherein an orientation of an optical axis of the collimation lens is insufficient to partially overlap the beams at the dispersive element (114) (see Fig. 2, Paragraph 48).
Regarding claim 24, Chann discloses further comprising causing the converging beams to at least partially overlap at the dispersive element with one or more focusing optics (see Figs. 1B, 1C, Paragraphs 34, 35, 53).
Regarding claim 27, Chann discloses further comprising rotating the beams before dispersing the beams with the dispersive element (114) (see Figs. 3B, 3D, Paragraphs 41, 42, 53).
Regarding claim 28, Chann discloses wherein the beams are rotated by approximately 90° (see Figs. 3, 4C, Paragraph 58).

Regarding claim 30, Chann discloses wherein the beam rotator is separate and discrete from the collimation lens (see Figs. 3B, 3C, Paragraphs 53, 54).
Regarding claim 31, Chann discloses the claimed invention, but does not specify wherein the beam rotator and the collimation lens are portions of a single optical element. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Chann with wherein the beam rotator and the collimation lens are portions of a single optical element for the purpose of providing a laser system where thermal management is less complex, system cost is lower, system footprint is smaller, capability of combining with other systems for power scalability, and a replaceable module (Paragraph 6 of Chann).
	Regarding claim 32, Chann discloses wherein the beam rotator comprises two spaced-apart cylindrical lenses (see Fig. 4A, Paragraph 57).
Regarding claim 33, Chann discloses wherein an optical axis of the beam rotator (305) is aligned with an optical axis of the collimation lens (306) (see Figs. 3B, 3C, Paragraphs 53, 54).
Regarding claim 34, Chann discloses wherein an optical axis of the beam rotator is not aligned with an optical axis of the collimation lens (see Figs. 2, 3A-C).
Regarding claim 35, Chann discloses wherein the collimation lens comprises a fast-axis collimation lens (Paragraphs 34, 75).
Regarding claim 36, Chann discloses wherein the dispersive element comprises a diffraction grating (Paragraph 32).
Regarding claim 37, Chann discloses further comprising coupling the output beam into an optical fiber (Paragraph 38).

Regarding claim 39, Chann discloses wherein processing the workpiece comprises at least one of welding, cutting, or drilling the workpiece (Paragraph 53).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chann (USPG Pub No. 2012/0105968) in view of Chann et al. (USPG Pub No. 2011/0216792), hereinafter “Chann ‘792”.
Regarding claim 25, Chann discloses the claimed invention, but does not specify wherein the focusing optics are disposed at an optical distance away from the dispersive element that is less than a focal length of the focusing optics. In the same field of endeavor, Chann ‘792 discloses wherein the focusing optics are disposed at an optical distance away from the dispersive element that is less than a focal length of the focusing optics (Paragraphs 73, 75, 77). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Chann with wherein the focusing optics are disposed at an optical distance away from the dispersive element that is less than a focal length of the focusing optics of Chann ‘792 for the purpose of providing improved methods to increase spectral brightness and output power methods to meet various applications (Paragraph 6). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 26, Chann discloses the claimed invention, but does not specify wherein the focusing optics are disposed at an optical distance away from the beam emitters that is less than a focal length of the focusing optics. In the same field of endeavor, Chann ‘792 discloses wherein the focusing optics are disposed at an optical distance away from the beam emitters that is less than a focal length of the focusing optics (Paragraphs 71, 75, 80). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 
Prior Art Citations
               Chann et al. (USPG Pub No. 2011/0222574) and Chann et al. (USPG Pub No. 2010/0110556) are each being cited herein to show a method of laser emission that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/23/2021